ON PETITION FOR PANEL REHEARING AND REHEARING EN BANC
PER CURIAM.
ORDER
A combined petition for panel rehearing and rehearing en banc was filed by Plaintiffs-Appellants, and a response thereto was invited by the court and filed by Defendant-Cross Appellant. The court granted leave to file a brief amici curiae to ten damages experts, all appearing pro se.
The petition for panel rehearing was considered by the panel that heard the appeal, and thereafter the petition for rehearing en banc, response, and brief amici curiae were referred to the circuit judges who are authorized to request a poll of whether to rehear the appeal en banc. A poll was requested, taken, and failed.
Upon consideration thereof,
It Is Ordered That:
(1) The petition of Plaintiffs-Appellants for panel rehearing is denied.
(2) The petition of Plaintiffs-Appellants for rehearing en banc is denied.
(3) The mandate of the court will issue on May 23, 2011.
O’MALLEY, Circuit Judge, dissents from the denial of the petition for rehearing en banc.